Exhibit 23.1Consent of Auditor MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A, Amendment #3, of Pana-Minerales S.A., of our report dated September 19, 2008 on our audit of the financial statements of Pana-Minerales S.A. as of August 31, 2008 and August 31, 2007, and the related statements of operations, stockholders’ equity and cash flows for year ended August 31, 2008 and since inception on October 4, 2006 through August 31, 2007 and since inception on October 4, 2006 through August 31, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada May 19, 6490 West Desert Inn Road,
